UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4482
MARSHALL D. BROOKS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Henry E. Hudson, District Judge.
                           (CR-02-454)

                  Submitted: December 12, 2003

                      Decided: January 6, 2004

      Before WIDENER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Stephen W. Miller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BROOKS
                              OPINION

PER CURIAM:

   Marshall D. Brooks was convicted following a jury trial of posses-
sion with the intent to distribute marijuana, in violation of 21 U.S.C.
§ 841 (2000), possession of a shotgun and a semiautomatic pistol in
furtherance of a drug trafficking crime, in violation of 18 U.S.C.
§ 924(c) (2000), and being a felon in possession of a firearm, in viola-
tion of § 922(g)(1) (2000). The district court, finding Brooks subject
to the ten-year mandatory minimum sentence set forth in 18 U.S.C.
§ 924(c)(1)(B)(i) for his possession of the short-barreled shotgun, sen-
tenced Brooks to a total of 183 months of imprisonment, to be fol-
lowed by a five-year term of supervised release. Brooks timely
appeals.

   On appeal, Brooks challenges the sufficiency of the evidence on all
three counts of conviction. Brooks also contends the district court
erred in failing to inform him that he faced a ten-year mandatory
minimum for his violation of § 924(c). Additionally, Brooks urges us
to reexamine our holding in United States v. Harrison, 272 F.3d 220
(4th Cir. 2001), cert. denied, 537 U.S. 839 (2002). Finally, he argues
that the district court erred in its instruction to the jury defining "in
furtherance of" found in 18 U.S.C. § 924(c). Finding all of Brooks’
claims without merit, we affirm.

   "‘The verdict of a jury must be sustained if there is substantial evi-
dence . . . to support it.’" United States v. Wills 346 F.3d 476, 495
(4th Cir. 2003) (quoting Glasser v. United States, 315 U.S. 60, 80
(1942)). Substantial evidence is defined as "that evidence which ‘a
reasonable finder of fact could accept as adequate and sufficient to
support a conclusion of a defendant’s guilt beyond a reasonable
doubt.’" United States v. Newsome, 322 F.3d 328, 333 (4th Cir. 2003)
(quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996)
(en banc)). To support a conviction for possession with the intent to
distribute drugs, the Government needs to show only that the defen-
dant exercised "dominion and control" over the drugs. United States
v. Jones, 204 F.3d 541, 543 (4th Cir. 2000) (quoting United States v.
Harris, 31 F.3d 153, 156 (4th Cir. 1996)). Further, "[i]ntent to distrib-
ute may be inferred from possession of drug-packaging paraphernalia
                       UNITED STATES v. BROOKS                         3
or a quantity of drugs larger than needed for personal use." United
States v. Fisher, 912 F.2d 728, 730 (4th Cir. 1990). In establishing a
violation of § 924(c), the Government is required to prove that the
firearm "furthered, advanced, or helped forward a drug trafficking
crime." United States v. Lomax, 293 F.3d 701, 705 (4th Cir.), cert.
denied, 537 U.S. 1031 (2002). Factors that might lead a jury to con-
clude that a connection existed between the possession of the firearm
and the drug trafficking include: "the type of drug activity that is
being conducted, accessibility of the firearm, the type of weapon,
whether the weapon is stolen, the status of the possession. . ., whether
the gun is loaded, proximity to drugs or drug profits." Id. (quoting
United States v. Ceballos-Torres, 218 F.3d 409, 414-15 (5th Cir.
2000)).

   Here, the Government presented substantial evidence from which
the jury could conclude that Brooks possessed marijuana with the
intent to distribute it and that the guns were used in furtherance of the
drug trafficking. Brooks possessed a garbage bag containing approxi-
mately 130 grams of marijuana, electronic scales, a loaded nine milli-
meter semiautomatic handgun and a loaded sawed-off shotgun. The
guns were transported from one apartment to the other in the same
bag as the drugs. The amount of drugs, the type of weapons, the prox-
imity of the weapons to the drugs, and the fact that the guns were
loaded all support the conclusion that the guns were used in further-
ance of the drug trafficking. Moreover, Brooks stipulated to his prior
conviction. Therefore, the jury had substantial evidence from which
to find Brooks guilty on all three counts.

   Brooks’ argument that the district court erred in failing to inform
him that he faced a ten-year mandatory minimum sentence on Count
Three is without merit. Brooks did not plead guilty to the charge.
Under Rule 10, the district court was not obligated to inform him of
the minimum punishment he faced. See Fed. R. Crim. P. 10; cf. Fed.
R. Crim. P. 11(b)(1).

   Next, Brooks urges us to revisit our holding in Harrison in light of
the recent Supreme Court opinion in United States v. Harris, 536 U.S.
545 (2002). In Harrison, we held that 18 U.S.C. § 924(c)(1)(B) sets
forth sentencing factors, not elements of the offense. 272 F.3d at 225-
26. In Harris, the Supreme Court held that 18 U.S.C. § 924(c)(1)(A)
4                      UNITED STATES v. BROOKS
sets forth sentencing factors, not elements of the offense. 536 U.S. at
568. We do not believe that Harris lends any support to Brooks’ argu-
ment that § 924(c)(1)(B) sets forth elements of the offense; therefore,
we decline to revisit Harrison.

   Finally, Brooks argument that the district court failed to adequately
state the law in its jury instructions defining "in furtherance of" in
§ 924(c) is expressly belied by the record.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                           AFFIRMED